Citation Nr: 0738250	
Decision Date: 12/05/07    Archive Date: 12/13/07

DOCKET NO.  04-29 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUE

Entitlement to service connection for a cardiovascular 
disorder, including coronary artery disease and hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active service from September 1967 to 
September 1969.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a July 2003 decision by the RO 
which, in part, denied service connection for heart disease 
and hypertension.  A videoconference hearing before the 
undersigned acting member of the Board was held in July 2006.  
The Board remanded the appeal for additional development in 
September 2006.  


FINDING OF FACT

A cardiovascular disorder, including coronary artery disease 
and hypertension, was not present in service or until many 
years after service, and there is no causal connection 
between any current heart disease and service or any incident 
therein, to include any exposure to herbicide agents.


CONCLUSION OF LAW

Service connection for a cardiovascular disorder, including 
coronary artery disease and hypertension, is not warranted.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.159, 3.326.  

The United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") held that upon receipt of an 
application for service connection VA is required by law to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  The Court held that such notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if there is a favorable 
disposition of the claim.  Id.  

Since the Board has concluded that the preponderance of the 
evidence is against the claim of service connection for a 
cardiovascular disorder, including coronary artery disease 
and hypertension, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot, and no further notice is needed.  See 
Dingess/Hartman, 19 Vet. App. 473.  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.159(a)-(c) (2007); Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  

In this case, letters dated in December 2002, and March and 
October 2006, fully satisfied the duty to notify provisions 
of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
Although the March and October 2006 letters were not sent 
prior to initial adjudication of the veteran's claim, this 
was not prejudicial to him, since he was subsequently 
provided adequate notice, the claim was readjudicated, and a 
supplemental statement (SSOC) of the case was promulgated in 
May 2007.  The Board finds that any deficiency in the notice 
to the veteran or the timing of the notice is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006)

Here, the veteran was notified of the evidence that was 
needed to substantiate his claim; what information and 
evidence that VA will seek to provide and what information 
and evidence the veteran was expected to provide, and that VA 
would assist him in obtaining evidence, but that it was 
ultimately his responsibility to give VA any evidence 
pertaining to his claim, including any evidence in his 
possession.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).  The veteran's service medical 
records and all VA and private medical records identified by 
him have been obtained and associated with the claims file.  
The veteran also testified at a videoconference hearing 
before the undersigned acting member of the Board in July 
2006.  Based on a review of the claims file, the Board finds 
that there is no indication in the record that any additional 
evidence relevant to the issue to be decided herein is 
available and not part of the claims file.  In March 2007 the 
veteran underwent a VA examination that addressed the medical 
matters presented by this appeal.  38 C.F.R. § 3.159(c)(4); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In short, VA's duties to notify and assist are met.  
Accordingly, the Board will address the merits of the claim.

Service Connection-In General

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that he still has such a disorder.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
95 (1997).  Such evidence must be medical unless it relates 
to a disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495.  For the showing 
of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
38 C.F.R. § 3.303(b).  

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946 and 
cardiovascular-renal disease, including hypertension 
manifests to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in or aggravated by service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

Factual Background

On a Report of Medical History for service induction in 
August 1967, the veteran reported a history of occasional 
dizzy spells and chest pains on exertion, but denied any 
prior cardiovascular treatment.  On examination, his blood 
pressure was 120/84, a chest x-ray study was negative, and 
his heart and vascular systems were normal.  

The service medical records showed that the veteran was seen 
for dizzy spells and chest pains on one occasion in December 
1968.  At that time, the veteran reported that his symptoms 
had been present for several years and were precipitated by 
bending over or quick motions.  He said the attacks occurred 
about once a week and lasted for several minutes.  He also 
reported a history of blurred vision and one episode of 
syncope.  On examination, his blood pressure was 110/68 
sitting, and 110/70 standing.  Although the report indicated 
that the veteran was sent to optometry and the EKG clinic for 
further testing, the service medical records do not include 
any additional medical reports or diagnostic studies.  

The service medical records showed that the veteran was seen 
for various maladies periodically thereafter.  However, there 
were no further complaints, treatment, abnormalities, or 
diagnosis referable to any cardiovascular problems during 
service.  The veteran specifically denied any dizzy spells, 
chest pains, shortness of breath, eye trouble, frequent or 
severe headaches, palpitation or pounding heart, or any blood 
pressure problems on a Report of Medical History for 
separation from service in August 1969, and no pertinent 
abnormalities were noted on examination at that time.  His 
blood pressure was 120/68, a chest x-ray study was negative, 
and his heart and vascular systems were normal.  

The evidentiary record includes numerous private medical 
records showing treatment for various maladies from 1997 to 
2004.  The first evidence of any cardiovascular problem, 
diagnosed as hypertension, was in January 2000.  In August 
2002, diagnostic studies revealed coronary artery disease.  

A VA examination report in March 2007 showed that the veteran 
sustained a myocardial infarction in 2001, and that his 
coronary artery disease was first diagnosed shortly 
thereafter.  The physician's assistant indicated that he 
could not offer an opinion as to whether the veteran's 
current heart disease and hypertension were related to 
service without resorting to speculation.  

Analysis

The veteran's service medical records are negative for any 
objective findings indicative of a chronic cardiovascular 
disorder.  The veteran's blood pressure in service was within 
normal limits and there was no evidence of hypertension or 
any other cardiovascular disorder.  While the veteran was 
seen for chest pains and shortness of breath on one occasion 
in service, no specific abnormalities were found on 
examination at that time, and the veteran specifically denied 
any cardiovascular symptoms at the time of his separation 
examination in August 1969, and no pertinent abnormalities 
were noted on examination at that time.  The first evidence 
of any cardiovascular disorder, i.e., hypertension was in 
2000, more than 30 years after discharge from service, and 
the veteran's coronary artery disease was not demonstrated 
until 2002.  Further, there is no competent medical opinion 
indicating that the disabilities on appeal are related to 
service.

The Board observes that the veteran also seeks service 
connection for his heart disabilities based on a theory of 
entitlement that such disabilities are due to his exposure to 
Agent Orange in Vietnam.  However, heart disease is not 
enumerated among the diseases the Secretary has determined 
are related to herbicide (Agent Orange) exposure.  
Consequently, the presumptive provisions of 38 U.S.C.A. § 
1116 do not apply, and no health professional has suggested 
that the veteran's heart disabilities are related to Agent 
Orange exposure.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. 
Cir. 1994).

While the Board does not doubt the sincerity of the veteran's 
belief regarding his heart disorders, and the veteran's 
statements and Board hearing testimony in this regard have 
been reviewed, the veteran is not competent to offer evidence 
which requires medical knowledge, such as the question of 
whether a chronic disability is currently present or a 
determination of etiology.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

Inasmuch as there is no evidence of a heart disorder or 
hypertension in service or within one year of discharge from 
service, and no competent medical evidence relating any 
current disability to military service, the Board finds that 
there is no basis to grant service connection.  Accordingly, 
service connection for a cardiovascular disorder, including 
coronary artery disease and hypertension is denied.  

In reviewing the foregoing, the Board has been cognizant of 
the "benefit of the doubt" rule, but there is not such an 
approximate balance of the positive evidence and the negative 
evidence to permit a favorable determination.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a cardiovascular disorder, including 
coronary artery disease and hypertension, is denied.  




		
	David Nelson
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


